Title: Editorial Note: Search for a European Concert on Navigation Law
From: 
To: 


    Search for a European Concert on Navigation LawEditorial Note
    I have ever wished that all nations would adopt a navigation law against those who have one, which perhaps would be better than against all indiscriminately, and while in France I proposed it there.
—Thomas Jefferson to Tench Coxe, 21 Sep. 1807
In March 1791 the anxiety that Hamilton and his supporters felt about the threatened enactment of a navigation bill at the next Congress was matched by Jefferson’s fear that the sheet anchor of the commercial connection with France was about to give way. On both sides the apprehensions were fully warranted. Also on both sides preparations for the coming contest were under way. For his part, Jefferson took the unusual step of transmitting, through Otto, a confidential message to the French ministry to the effect that the bill would probably be adopted, but that this would be difficult to accomplish if France engaged in commercial reprisals. Also, undoubtedly with the approval of the President, he prepared the dispatches to Short, Humphreys, and Carmichael that are here presented. These represented an extraordinary effort to redress the European balance of power by a concerted challenge to Great Britain’s dominion of the seas. Offering nothing more than the proposed American example, Jefferson pledged no commitment and sought no joint agreements. His ultimate goal was universal reciprocity, but the weapon that he now recommended to France, Spain, and Portugal was one copied from the English model.
In arguing that the commercial interests of these nations coincided with those of the United States and that the proposed bill was worthy of adoption by all, Jefferson characteristically shaped each letter of instructions in accordance with his estimate of the recipient. To Short, in whose ability and discretion he had full confidence, he went so far as to suggest a means of influencing the internal legislation of another country—an act whose diplomatic impropriety Jefferson tacitly  admitted in his injunction to Short to conceal its origin. Nevertheless, such was his confidence in the American chargé, Jefferson then authorized him to employ any better means of achieving the desired end. To Humphreys, whose talents he valued less than Washington did, Jefferson merely stated the objective and advised him to consult and be guided by the Chevalier de Pinto, whom he knew and respected. To Carmichael, in whom he placed little if any trust, he wrote so fully, explicitly, and candidly that there can be little doubt he did so in the belief that the Spanish court would see the contents of the dispatch before the American agent did. These dispatches were a calculated extension of the domestic political strategy that Madison and Jefferson had concerted. But within a week after they had been drafted, a fortuitous occurrence enabled Jefferson to utilize the public press in advancing this idea of a European concert. This opportunity came with the timely appearance of Tench Coxe’s refutation of Lord Sheffield’s Observations on the commerce of the American states. Coxe’s first number was published in Mathew Carey’s American Museum and the author transmitted a copy to the Secretary of State. Jefferson at once seized the opportunity and gave counsel to Coxe that is obvious even though unrecorded. The fact that he did not acknowledge this first essay—especially at a time when Jefferson was relying upon the Assistant Secretary of the Treasury for information of all sorts—itself indicates that a personal and private conversation about it must have taken place.
Indeed, it is possible that Jefferson himself had inadvertently stimulated Coxe to undertake such a rebuttal when, shortly before Congress convened, he sought to borrow from him the latest edition of Sheffield’s treatise, together with Bryan Edwards’ reply to it. A more compelling stimulus may have been provided when Madison’s navigation bill was referred to Jefferson by the House of Representatives, a narrow but serious defeat for Hamilton’s supporters in Congress. When this happened, Coxe immediately volunteered his services in collecting any materials that might be useful in the investigation of foreign restrictions on American commerce. He was also bold enough to ask what “points of enquiry” Jefferson intended to develop. The very next day, without pausing for a reply, he forwarded some notes on the subject that he said had been “prepared at the request of the Chairman of the Navigation Committee.” Two such committees had been designated at the final session of the First Congress. The first, headed by Elias Boudinot, was directed early in the session to bring in legislation on navigation and commerce, but it had reported no bill and was finally discharged. The second, of which the chairman was Benjamin Goodhue, promptly reported Madison’s navigation bill after Washington had reported the failure of the mission of Gouverneur  Morris. Coxe obviously referred to Boudinot’s committee, for the undated manuscript of his “Thoughts on the Navigation of the United States” that he sent to Jefferson was composed, at least in part, before the second committee had been appointed. It is plausible to suppose, however, that, instead of acceding to a request as he claimed, Coxe had voluntarily submitted his paper to Boudinot, as he certainly did in sending it to Jefferson.
His proposals repeated much that he had already advocated in his publications. They were also broadly inclusive, calling for aid to shipping, support for manufactures, encouragement of the fisheries, and the inauguration of such improvements as canals, lighthouses, fortifications, naval hospitals, and even “nautical schools.” Some of Coxe’s suggestions were advanced for the time, but the very comprehensiveness of his proposals robbed them of the kind of direct, concentrated thrust that characterized the efforts of Madison and Jefferson to counter British restrictions on American trade. Such a broadly encompassing approach to this major problem of foreign policy was typical of Coxe’s style.
Yet, buried in his diffuse catalogue of remedies, was the essential element of Madison’s navigation bill. This is not surprising, for the precise terms of the bill had been published and its principle had long been the subject of public discussion. Indeed, the Annapolis Convention which Coxe had attended as a delegate from Pennsylvania was the direct result of a demand for some such countervailing legislation. But the closing passage of Coxe’s paper, which bears clear evidence of having been added to the manuscript as it stood when submitted to Boudinot’s committee, seems shaped particularly for Jefferson’s attention. While the principle of Madison’s navigation bill had been almost casually included in the main body of Coxe’s proposals, the addendum advanced to new and bolder ground. Describing that principle as the confining clause or regulation by which imports would be restricted to American bottoms or those of the nation producing the goods, Coxe applied it directly to Great Britain in a manner that he had been careful to avoid in that part of the paper intended for Boudinot’s committee. There he had emphasized the kind of aids to American navigation that would not be offensive to other nations. But in the addendum, in words that could scarcely have enlightened Jefferson and Madison about the consequences of the navigation bill that Hamilton and his supporters now feared would become law, he elaborated the obvious. The proposed regulation, he pointed out, would deprive British shipping of the right to import “all China goods, all East India goods, all melasses, coffee, cocoa and other articles from the French West Indies, all goods from Amsterdam or Rotterdam, that is all goods from Holland, all french brandies, wines, fruits, &c.” Then, after calling attention to the probable effect on British shipping of one important provision already enacted into law—the surcharge of 10% on duties levied on goods imported in foreign bottoms —Coxe added this astonishing suggestion as the final paragraph of his manuscript: “Were France, Spain and Portugal to adopt the confining regulation, the carrying trade of the world would sustain a considerable revolution, and, consequently, considerable effects would be produced upon the balance of naval power.”
It is difficult to believe that Coxe could have submitted this final suggestion to a legislative committee made up largely of Hamilton’s supporters and so much under his influence that it had refused to report a navigation bill even when directed to do so. It is important to note that this idea—an unequivocal challenge to Great Britain’s naval supremacy—was one that Coxe had never advanced in any of his previous publications. Since the suggestion concerned the internal arrangements of other nations, it was not immediately germane to his subject, the defining of a commercial policy for the United States. Coxe did not elucidate, but with these few words pointing to a possible revolution in world trade he closed the paper originally framed for a Congressional committee and to which he placed an addendum shaped especially for Jefferson’s attention. This brief, climactic paragraph, unheralded by anything that preceded it, is all the more noteworthy because it was an epitome of the instructions that, within a fortnight, Jefferson sent to American representatives abroad.
This immediately raises the question whether Coxe’s hint prompted Jefferson’s bold move. In the absence of any written comment by Jefferson, the answer must remain in the realm of conjecture. But it is extremely unlikely that Coxe, whose commercial views derived largely from his experience as a merchant, could have brought a new and unanticipated possibility to the attention of the Secretary of State, whose long years as legislator and diplomat had schooled him to think of commerce in terms of national policy. Through his natural cast of mind and temperament, aided by close study, Jefferson habitually sought to anticipate the course of events and to hold himself in readiness for the auspicious moment, having learned from Solon that a prudent statesman should attempt no more than the nation would bear. As early as 1785 he had expressed the hope that France, Spain, and Portugal would repeal “their navigation clauses except as against Great Britain”—a hope based on his conviction that navigation laws should be specifically directed against those having them, not against all indiscriminately. Whether or not he shared at that time John Adams’ optimistic belief that other nations would follow the example if the United States retaliated against the British navigation act, Jefferson had gone as far as possible in trying to achieve reciprocity in trade relations with France and other countries. He had even proposed a treaty providing for reciprocal exchange of the rights of citizens, regarding this as an advance over the customary most-favored-nation provisions and therefore as an indirect countervailing measure against  Great Britain. Indeed, on every aspect of liberal commercial policy Jefferson’s views had been formed and consistently supported for years before he became Secretary of State. It is therefore implausible to suppose that, given his fixed commercial system and Coxe’s rather variable political principles, the suggestion in the somewhat incongruous closing paragraph of Coxe’s paper was something Jefferson had not theretofore considered. On the contrary, it is probable that Coxe made the suggestion because he knew it to be an idea Jefferson already had in contemplation. Such a supposition is compatible with Coxe’s well-recognized artfulness in cultivating the favor of those in authority. It is also supported by the circumstances surrounding the publication of his reply to Sheffield’s Observations.
The first number of Coxe’s Brief examination appeared, as its opening statement declared, at a “season … interesting and critical” when the future commercial policy of the United States was about to be discussed. The opponents of an American navigation bill aimed at Great Britain, fearing that the Secretary of State was gaining a dominant influence in the administration, were agreed about the critical nature of the situation. They were in fact at this moment in such a state of anxiety that they urged the British agent, George Beckwith, to return to England immediately in order to convey to the ministry their sense of urgency and their need for support against Jefferson’s policies. It was at this juncture, two weeks after Congress adjourned, that Jefferson received the first number of Coxe’s reply to Sheffield. In his accompanying letter, Coxe made some revealing disclosures. He first indicated that his plan was limited in scope: he would add only “a couple of numbers more” and not even these, he implied, unless the duties of his office permitted. He also explained that he had adopted “a dispassionate Manner … as it might become known that the papers were written by a person in a public Situation.” Perhaps for the same reason he was disinclined, he said, to appear in “the Gazette,” having chosen instead the American Museum. His calling attention to this avoidance of Fenno’s Gazette of the United States, a paper zealously committed to Hamiltonian policies, may have been intended to create a favorable impression upon the Secretary of State, as perhaps it did. Jefferson must certainly have approved the dispassionate manner, the appeal to ascertained facts, and the reasoned effort to show that the British government had “exceedingly miscalculated with regard to the United States in some essential particulars.” There is no evidence that he acknowledged receipt of the essay, but it can scarcely be doubted that he regarded it as a far more timely and useful document than the discursive “Thoughts on the Navigation of the United States” that Coxe had sent him two weeks earlier. Despite the absence of any written response, it seems clear that Jefferson consulted  Coxe, encouraged him to proceed, and indeed guided him in his approach to this central question of foreign policy.
This is indicated first of all in the abrupt change that Coxe made in his plan of publication. Though he had said that he intended to give “any future numbers” to the American Museum, his first essay, with a few slight modifications, was soon reprinted in Andrew Brown’s Federal Gazette. Brown, who had benefited from Jefferson’s recent report and whose paper was becoming more and more hostile to Hamiltonian measures, introduced Coxe’s first number with this statement: “The importance of the following essay will, we presume, be a justification of our conduct in appropriating to it a considerable part of this day’s Gazette.” The concluding part of the essay appeared on the following day, the 5th of April. On the 6th Brown devoted two full pages of his paper to the second number, which had not yet been printed in the April issue of Carey’s American Museum. In an explanatory note in that issue, Carey said that “a circumstance of importance, which rendered it unadvisable to wait for the appearance of the Museum, induced the writer to publish that number in a newspaper.” So far as is known, neither he nor Coxe gave any hint as to the cause of this sudden change in publishing plans. The sense of urgency that this implied had been wholly lacking in Coxe’s letter of two weeks earlier transmitting the first number of Jefferson. Also, his disinclination to patronize Fenno’s Gazette now became all the more pointed because he had turned to Brown’s newspaper. What, then, was the circumstance of importance that prompted this change? The answer is suggested by the obvious difference between Coxe’s first and second instalments, another and more important departure that pointed to Jefferson’s influence.
Coxe’s first number had assumed no position with respect to American commercial policy, being devoted instead to the argument that the British government had been misled by the doctrines of Lord Sheffield. It made no reference to the navigation bill that had been referred to Jefferson and of course it did not comment on the subject broached in the remarkable closing paragraph of Coxe’s “Thoughts on the Navigation of the United States.” But the second number, which was obviously written late in March after Jefferson had seen the first, presented a remarkable contrast. As if to emphasize the change, the editor of the Federal Gazette prefaced that number with another comment: “The length of the following Essay has obliged us to omit various articles of intelligence, advertisements, &c. But its importance will, we conceive, be considered by our readers as a sufficient apology.” Coxe began this essay as dispassionately as the first, avoiding suggestions about American policy and limiting himself to observations  on the increasing productions of such articles as lumber, coaches and carriages, and various iron and steel manufactures. But he then challenged Sheffield’s assumption that the British navigation laws would cripple the American carrying trade, declaring bluntly that the private shipping of the United States did not depend on British laws. As for the fisheries, he asserted that the tables accompanying the report of the Secretary of State clearly proved that America was “not dependent on Great Britain for that branch of commerce.” So also British laws could have no operation on the coasting trade, already employing over a hundred thousand tons of shipping and certain to increase. The same was true of American “commerce with the Baltic and the North, with the Netherlands, the Hanse Towns, France, Spain, Portugal, the streights, most parts of Africa and India and the colonies of the European nations.” Moreover, American imports from Great Britain would decline not only because of her expanding trade with other countries and her development of new manufactures and resources: they would suffer also because of “further commercial acquisitions from liberal foreign nations.” If British exports should be reduced to an amount equivalent to the rice, tobacco, and other articles needed for English consumption, then those articles would “not be shipped indirectly to foreign countries thro British ports, as is now the case.” Other causes of the existing preponderance of imports from Great Britain—private debts owed by Americans to British merchants and lack of equivalent credits extended by merchants of other countries—would be removed. The arguments were such as Jefferson had repeatedly made while minister to France.
In addition to these reasons for anticipating a decline in British shipping employed in American trade, Coxe then pointed to a still greater threat. This, he said, had not sufficiently engaged the attention of the British government and he warned that it was a force capable of producing “considerable effects.”
The regulations of the British navigation act do not appear to have been duly examined by other powers with a view to the adoption of such of them, as will apply beneficially to their own affairs. If they have had effects so favourable to the shipping and naval power of Britain, it is possible they may be in a greater or less degree beneficial to other countries. The present appears a fit season for such an examination, and we cannot suffer, if we enter on it with temper and discretion. That it would diminish the number of British vessels, for example, if the United States and all other maritime countries should deem it expedient to enact into a law of their respective nations the clause of the British statute, by which the importation of all foreign goods is confined to native bottoms, and to those of the nation producing the articles, cannot be doubted. Whether this regulation will be convenient to the United States—to France—to Spain—to Portugal—to Russia—to Prussia who, exporting twenty or thirty times the bulk of goods that Great-Britain ships, do not enjoy a part of the carriage for foreign nations equal to what she  possesses, is a question those nations are severally to consider and determine. Facts in the meantime are interesting.
The facts that Coxe presented were all calculated to drive home a single point. In 1772, he pointed out, the Baltic trade had employed 6,680 vessels. Of these 1,894 were of British registry and only 45, or about 1.5% of the whole, were French, Spanish, Portuguese, and Russian. “The commodities carried thither (in addition to their own manufactures),” he added, “were the produce and fabrics of all the countries of Europe and of the East and West-Indies, which by their navigation act could not have been imported into Great-Britain in like manner.” So also with the cargoes brought away. Elsewhere the statistics revealed similar results. In 1788 there were 351 British vessels trading in Lisbon, but only 283 belonging to Portugal, a maritime nation thus subordinated to Great Britain “in her own metropolis and emporeum.” In 1787 a total of 252 British vessels entered Cronstadt, the port of St. Petersburg, while “those of Russia, tho’ in her own capital, were only 12, of Spain six, of Portugal two, of Hamburg and Bremen five.” As for the United States, Coxe concluded, “We have recently seen that the British have supplied themselves and the other nations of Europe with cargoes of our commodities amounting to 225,000 tons, while those Europeans carried for themselves no more than one sixth of the quantity.” This final statistic summarized what Jefferson had recently made public in detailed form in his report on the fisheries.
Coxe disavowed any intention of discussing “the policy of adopting so momentous a regulation as that alluded to, observations on which are rendered peculiarly delicate by the situation in which it is placed by the national legislature.” He did not say what the situation was or indicate its most obvious fact, the referral of Madison’s navigation bill to the Secretary of State. Instead, he gave this oblique hint: “The instance, it is conceived … will forcibly inculcate the utility of the examination [by other powers of the advantages of applying British regulations to their own situation] … and will lead to useful reflexions on the consequences, which such an examination may induce.” No informed reader of the Federal Gazette, least of all Alexander Hamilton and George Beckwith, could have failed to grasp the meaning of these words—that, as Jefferson had confidentially informed the French chargé only two days earlier, a navigation bill would be proposed and almost certainly adopted at the next session of Congress, and that European powers, with a view to their own national interests, might well consider the principle of the British navigation act which that bill would embrace. This was plain enough, considering the situation in which the matter had been left by Congress. But Coxe stressed the point: “The facts … appeared too serious, and important to Americans, and to foreigners not to be adduced.” He closed on a conciliatory note, pointing out that it would be equally the interest of Englishmen “to consider the effects of such an examination of the British trade  laws, and of those who are not. The convictions, which such an enquiry, made with judgment, would create in the minds of candid men, would probably be, that Great-Britain cannot make her ships the carriers for the United States, and that rather than make the attempt, it would be better far to commence the formation of liberal arrangements solidly founded on the mutual interests of the two nations.”
What Coxe’s second number thus so unexpectedly introduced at this critical juncture was, in effect, a veiled but clearly discernible outline of Jefferson’s policy. This was a far cry from the position that Coxe had assumed in his Enquiry of 1787 which largely foreshadowed the kind of commercial system of which Hamilton was now the chief protagonist. But just as that essay had disclosed ambiguities, so did his reply to Sheffield. The remaining numbers of Coxe’s Brief examination, which concluded with the sixth that appeared in the American Museum in July, pursued in general the arguments advanced in the first—that, contrary to Sheffield’s predictions, the situation of the United States had become vastly altered since 1784: she had remained united, her republican form of government had undergone a successful reformation, her manufactures were prospering, her native resources were being developed, and her trade with other countries was rapidly expanding. In his third number Coxe even developed, in fairly specific terms, plans for a textile manufactory on a large scale such as Hamilton, Duer, and their associates soon translated into reality.
Thus, characteristically, Coxe’s reply to Sheffield seemed to place him first on one side and then on the other of the two views of policy which divided the government. In the closing paragraphs of his final number he sought to bridge the chasm, perhaps as a result of that kind of expostulation that he said took place in the Treasury when Hamilton thought his actions indicated “a preference of a person whom he called his Enemy.” He did so first by turning his earlier charge against a British government misled by Sheffield into a general one against most of the European powers, and then, simultaneously, by pointing to the possibility of retaliation by the United States. Warning that “a conduct on the part of foreigners which might have been deemed prudent when our political horizon was darkly clouded, would be unwise now, and might be dangerous to some of their interests here-after,” he declared that the United States was disposed to promote freedom of commerce; that she probably would have made no commercial regulations save for revenue had she not “met from almost every nation, duties and restrictions in their home trade, and charges, prohibitions, and exclusions, in their colonial trade”; and that her impost and tonnage levies could not be compared “with the injuries our agriculture, manufactures, and commerce sustain from several of the principal  European powers.” Coxe’s final paragraph offered an olive branch in one hand and a weapon in the other:
To obtain relief by arrangements as beneficial to foreign states as to ourselves, will probably be the liberal aim of our government. It is confidently expected, that mutual benefits will create and cement a strong and lasting friendship in the case of those nations with whom such arrangements shall be formed; and with regard to others, the wisdom of the legislature, no doubt will be sedulously exercised either temperately to meet them with the requisite policy and firmness, or to transfer from their hands, to those of more equitable nations, the unrequited benefits they receive from us, or to derive from our own skill, capital, credit, and industry, the accommodations and supplies which they have heretofore furnished upon terms of great advantage to themselves, but which have been inadequately reciprocated to the united states.
This approximated the view set forth in the eleventh Federalist, which in general was still the position of Jefferson but which Hamilton had long since abandoned. As so often before and afterwards, Coxe thus found himself exposed on both sides. Clearly, though to an indeterminate degree, his important and timely pamphlet revealed the influence of both leaders in the divided cabinet.
But the hand that influenced the significant second number of the Brief examination, at least in the shaping of its most important point, was unmistakably that of the Secretary of State. This is placed beyond doubt because the only “circumstance of importance” that can plausibly be supposed to have induced Coxe to print that number in a newspaper without waiting for the April issue of the American Museum was the very one whose policy it echoed. No other political event, certainly none touching the very important question of American trade with the world, had occurred since the appearance of the first number in the March issue of the magazine. Congress had adjourned, the President had begun his southern tour, and since his departure Hamilton reported that nothing new had occurred in his department worth mentioning. Jefferson found that the “little intermission of public business on the separation of Congress and departure of the President” enabled him to catch up on long-deferred correspondence and to turn his attention to his own affairs. The timing of Coxe’s transfer of his first three numbers to the Federal Gazette is also significant. These appeared just as the Molly, a “new fast sailing Brig,” was about to clear for Le Havre. That vessel conveyed the report of Jefferson’s confidential message to Otto informing him that, as news from all parts of the country seemed to indicate, Congress would adopt the navigation bill at the next session  and that it was the plan of the President and himself to give French subjects the rights of American citizens in matters of commerce. It is plausible to suppose that the same vessel carried Jefferson’s instructions to Short, Humphreys, and Carmichael, as well as the issues of the Federal Gazette containing Coxe’s first three numbers.
The invitation Jefferson extended to the governments of France, Spain, and Portugal was so explicit and forceful that it scarcely needed reinforcement by Coxe’s muted echo of the same arguments, even as an apparently independent expression in the public press. But since he considered the proposed concert of retaliatory measures to be founded in a desire for universal reciprocity and “perfectly innocent as to all nations except … that, which has a navigation act,” the problem he now faced was that of conveying his message with equal force to Great Britain. Jefferson had long since concluded, and the President had agreed, that the next move toward a negotiation of differences would have to be made by Great Britain. “The impossibility of bringing the court of London to an adjustment of any difference whatever,” he wrote at this juncture, “renders our situation perplexing.” Clashes had been reported on the borders of Maine and New York and he saw “no other safe way of forcing the British government to come forward themselves and demand an amicable settlement” than by repelling force by force. He proposed that, if Washington concurred, this determination be “suggested in a proper manner to Colo. Beckwith” in order to prevent a miscalculation on the part of the British. It seems likely that, on this matter of far greater importance about which, as Coxe’s Brief examination sought to prove, the government of Great Britain had been led into serious miscalculations through the doctrines of Sheffield, Jefferson at this time made a similar indirect approach to the British agent.
For on the 17th of April Coxe called on Colonel Beckwith, who a fortnight earlier had sent Grenville the first number of the reply to Sheffield without deeming it worthy of mention. On this visit Coxe not only presented to the British agent his second and third numbers: he also revealed that he was the author. The significance of this revelation was not lost upon Beckwith. In reporting to Grenville he did not identify the author of the Brief examination as the Assistant Secretary of the Treasury, but he did convey the essential message: the publication, he observed, was “not considered here as a private production.” Beckwith thought Coxe’s visit, together with the presentation of the second and third numbers, important enough to make it the sole object of a communication written about the “present state of affairs in this country.” He had already sent a copy of Madison’s navigation bill  to Grenville, accompanying it with a long, detailed report of conversations with Hamilton and others which betrayed their fear that Jefferson’s influence in the administration was in the ascendant. Both in transmitting Coxe’s second and third numbers, and in another letter written soon afterward, Beckwith left the ministry in no doubt about what he considered the existing state of affairs to be: a situation which placed in “critical condition … the interests of the Empire in this country.”
Such a sense of anxiety about the threat of retaliation must have been precisely what Jefferson sought to create, hoping that this would induce the ministry to come forward in an amicable effort to adjust differences. If this is why he helped shape Coxe’s second number and induced him to place it in the Federal Gazette, as all of the circumstances suggest, then it follows that he may have prompted Coxe to hint in this indirect manner that the publication had the blessing of government. The fact that Coxe was a subordinate of the official who was the chief defender of the British interest in the United States made the revelation all the more pointed. Such a use of indirect means, characteristic of Jefferson’s style of diplomacy, placed him in this instance in the position of encouraging the Assistant Secretary of the Treasury to give open support to a policy exactly opposite to that advocated by the head of his own department. Ironically this manipulation of Coxe’s Brief examination, reflecting Jefferson’s own deep concern for amicable negotiations between England and the United States, was needless. For the British ministry, almost at this moment, were being moved to action through fears already aroused by the referral of Madison’s navigation bill to the Secretary of State. But, as if to confirm beyond question his awareness that Jefferson’s hand was detected in the pointed paragraphs of Coxe’s second number, Alexander Hamilton two weeks later prompted Coxe to seek Jefferson’s patronage for higher office in the Treasury. He then succeeded in persuading some contemporaries and all who have commented on the incident since that it was the Secretary of State who was guilty of intrusion into his own department, seeking to implant there a confidant and informer. The allegation was unwarranted, but concealed behind it lay Jefferson’s actual manipulation of the Assistant Secretary of the Treasury on an  issue about which, at this time, Hamilton prudently preferred to be silent.
By the time Congress was about to reassemble—the period at which some have supposed Jefferson had all but given up hope of succeeding with the proposed navigation bill—the anxieties created in Treasury circles by Coxe’s reply to Sheffield had by no means diminished. “The Assistant Secretary of the Treasury has been employed during the recess of that Body,” wrote a Philadelphia merchant to his correspondent in Liverpool, “in publishing a series of papers … which have been circulated thro’ the medium of the Public prints; they are intended to shew that these States are not so dependent on Foreign States with respect to Commerce as has been heretofore supposed. They are wrote with much candour and moderation, and are esteemed a preparation for a Bill intended to be brought forward for the purpose.” The fact that the bill would be brought forward was well understood. For, as one of Beckwith’s informants had observed, Jefferson took no pains to conceal his views of policy. In this instance, however, his concealed use of Coxe had the effect of compromising the position of Hamilton, thus unintentionally giving to the administration an appearance of unity that had no basis in fact.
